Exhibit 10.3

FORM OF

LOCK-UP AGREEMENT

                    , 2015

Cambridge Capital Acquisition Corporation

525 South Flagler Drive, Suite 201

West Palm Beach, FL 33401

Parakou Tankers, Inc.

609 Fifth Avenue, Suite 1102

New York, NY 10017

Cambridge Holdco, Inc.

525 South Flagler Drive, Suite 201

West Palm Beach, FL 33401

Attention:                     

Ladies and Gentlemen:

In connection with the Business Combination Agreement (the “Merger Agreement”),
dated as of December 1, 2014, by and among Cambridge Capital Acquisition
Corporation (“Cambridge”), Cambridge Holdco, Inc. (“Holdco”), Cambridge Merger
Sub, Inc., Parakou Tankers, Inc. (“Company”) and Mr. Por Liu, to induce the
parties to consummate the transactions contemplated by the Merger Agreement, the
undersigned agrees not to, either directly or indirectly, during the “Restricted
Period” (as hereinafter defined):

 

  (1) sell or offer to sell, assign, hypothecate, donate, transfer, including by
operation of law, incur any lien, grant any security interest in, pledge,
dispose of or otherwise encumber of (all being referred to as a “Transfer”) any
legal or beneficial interest in any shares of Holdco Stock, issued or to be
issued to the undersigned or to any other person or entity of which the
undersigned is an Affiliate (as defined below), in each case in connection with
the transactions contemplated by the Merger Agreement, (the “Restricted
Securities”); for the avoidance of doubt, if any Holdco Stock is acquired by the
undersigned after the Closing Date in any open-market transaction, such Holdco
Stock shall not be deemed a “Restricted Security” hereunder,

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise, or



--------------------------------------------------------------------------------

  (3) publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities (it being understood that the
foregoing shall not prohibit the undersigned from making any such disclosure to
the undersigned’s existing or potential shareholders, members, partners,
Affiliates, general partners, directors, officers, employees or partners, and
their respective shareholders, members, partners, Affiliates, general partners,
directors, officers, employees or partners, in each case on a confidential
basis).

As used herein, “Restricted Period” means the period commencing on the Closing
Date and (A) with respect to 50% of such Restricted Securities, ending on the
earlier of (i) the date on which the Closing Price of the shares of Holdco Stock
exceeds $13.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
a 30-trading day period following the Closing Date and (ii) the day preceding
the day that is twelve months after the Closing Date and (B) with respect to the
remaining 50% of such Restricted Securities, ending on the day preceding the day
that is 12 months after the Closing Date; provided, however, the Restricted
Period shall terminate immediately prior to the consummation of a liquidation,
merger, stock exchange or other similar transaction that results in any HoldCo
stockholder having the right to exchange their shares of Holdco Stock for cash,
securities or other property (including pursuant to an acceptance of a general
offer for Restricted Securities made to all holders of such class of securities
on equal terms or provision of an irrevocable undertaking to accept such an
offer).

For purposes of this Lock-Up Agreement, “Closing Price” means, with respect to
the Restricted Securities, as of the date of determination, (i) if the
Restricted Securities are listed on a national securities exchange, the closing
price per share of a Restricted Security officially reported on the principal
national securities exchange on which the Restricted Securities are then listed
or admitted to trading; or (ii) if the Restricted Securities are not then listed
or admitted to trading on any national securities exchange, the average of the
reported closing bid and asked prices of the Restricted Securities on such date
on the principal over the counter market on which the Restricted Securities are
traded; or (iii) if neither of clause (i) or (ii) is applicable, a market price
per share determined in good faith by the Holdco Board or, if such determination
is not satisfactory to the undersigned for whom such determination is being
made, by a nationally recognized investment banking firm mutually selected by
Holdco and the undersigned, the expenses for which shall be borne equally by
Holdco and the undersigned. If trading is conducted on a continuous basis on any
exchange, then the closing price shall be at 4:00 P.M. New York City time

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death (in the event the
undersigned is an individual rather than an entity), (i) in a transaction that
does not involve a Public Offering or is not made through a securities exchange
or an over-the-counter securities market, (ii) by gift, will or intestate
succession, or by judicial decree, to the undersigned’s beneficiaries or “family
members” (as defined below), as applicable, or to trusts, corporations,
partnerships, limited liability companies, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family

 

2



--------------------------------------------------------------------------------

members” or executives of Holdco or any controlled subsidiary of Holdco, or
(iii) for philanthropic purposes; provided, however, that in each and any such
event it shall be a condition to the Transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement. For purposes of
this sub-paragraph, “family member” shall mean any relationship by blood,
marriage or adoption, including, but not limited to, spouse, lineal descendants,
stepchildren, father, mother, brother or sister of the transferor or of the
transferor’s spouse. For purposes of this Lock-Up Agreement, “Public Offering”
means an underwritten public offering of registrable securities pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

Also notwithstanding the foregoing limitations, in the event the undersigned is
an entity rather than an individual, this Lock-Up Agreement will not prevent any
Transfer of any or all of the Restricted Securities to the shareholders,
members, Affiliates, directors, officers, employees or partners of such entity
or any Affiliate of the foregoing or Holdco or any controlled subsidiary of
Holdco; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement.

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released, from time to time, in whole or part from the terms hereof upon the
unanimous written consent of the disinterested members of the Holdco Board
(provided that the Restricted Securities held by any entity or individual
executing a Lock-Up Agreement in connection with the Merger Agreement are
similarly released from all restrictions on transfer then applicable to such
shares).

The undersigned hereby authorizes Holdco’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned an
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

This Lock-Up Agreement shall automatically terminate and be of no further force
or effect upon the earlier to occur of (i) the termination of the Merger
Agreement and (ii) the first Business Day following the expiration of the
Restricted Period.

All capitalized terms used herein, but not otherwise defined, shall have the
meaning ascribed to them in the Merger Agreement.

The Lock-Up Agreement shall be binding upon and inure solely to the benefit of
each party hereto and their respective heirs, successors, permitted assigns and
legal representatives, and nothing is this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Each party acknowledges and agrees that irreparable damage would occur if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and in the event of breach of this Lock-Up Agreement by a party,
the other party would not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other

 

3



--------------------------------------------------------------------------------

right or remedy to which the non-breaching party may be entitled, it shall be
entitled to enforce any provision of this Lock-Up Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent breaches or threatened breaches of any of the provisions of
this Lock-Up Agreement, without posting any bond or other undertaking.

This Lock-Up Agreement shall be governed by, and construed in accordance with,
the Laws of the State of New York applicable to contracts executed in and to be
performed in that State. The parties irrevocably and unconditionally submit to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court does not have jurisdiction, the New York
State Supreme Court in the Borough of Manhattan, in any action arising out of or
relating to this Agreement. The parties irrevocably agree that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement will be heard and determined in such a New York federal or State
court, and that such jurisdiction of such courts with respect thereto will be
exclusive, except solely to the extent that all such courts lawfully decline to
exercise such jurisdiction. Each party hereby waives, and agrees not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document or in respect of any such
transaction, that it is not subject to such jurisdiction. Each party hereby
waives, and agrees not to assert, to the maximum extent permitted by Law, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or any such document or in respect of any such transaction, that such
action, suit or proceeding may not be brought or is not maintainable in such
courts or that the venue thereof may not be appropriate or that this Agreement
may not be enforces in or by such courts. Each party hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Lock-Up Agreement.

This Lock-Up Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto.

This Lock-Up Agreement constitutes the entire agreement among the parties with
respect to the subject matter thereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.

This Lock-Up Agreement shall not be assigned (whether pursuant to a merger, by
operation of Law or otherwise) without the prior written consent of the other
parties hereto. Any purported assignment in violation of the foregoing sentence
shall be void and shall not operate to transfer or assign any interest or title
to the purported assignee.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties here caused this Lock-Up Agreement to be
executed as of the date first written above by their respective officers therein
to duly authorized.

 

 

POR LIU CAMBRIDGE CAPITAL LLC By  

 

Name:   Title:   GORDON FAMILY 2007 TRUST By  

 

Name:   Title:  

 

MITCHELL GORDON

 

MICHAEL DURHAM GANTCHER FAMILY LIMITED PARTNERSHIP By  

 

Name:   Title:  

 

[Signature Page to Lock-Up Agreement]



--------------------------------------------------------------------------------

 

SCOTT LAURANS

 

BOB HAMMEL

 

HERB SHEAR

 

JONATHAN MEEKS

 

SIDNEY BROWN

 

DAVID BRODSKY

 

ELLIOTT BRODSKY

 

JONATHAN MORRIS

 

RAMON SUAZO

 

[Signature Page to Lock-Up Agreement]



--------------------------------------------------------------------------------

ALEX 2012 TRUST By  

 

Name:   Title:   RAYMOND AVON VENTURES, LLC By  

 

Name:   Title:   CAMBRIDGE CAPITAL ACQUISITION CORPORATION, solely for the
purposes of enforcement hereof By  

 

Name:   Title:   PARAKOU TANKERS, INC., solely for the purposes of enforcement
hereof By  

 

Name:   Title:   CAMBRIDGE HOLDCO, INC., solely for the purposes of enforcement
hereof By  

 

Name:   Title:  

 

[Signature Page to Lock-Up Agreement]